department of the treasury internal_revenue_service washington d c date number release date cc pa cbs br2 postn-119917-02 uil memorandum for associate area_counsel sb_se from lawrence h schattner chief branch collection bankruptcy and summonses subject setoffs after segal v rochelle this responds to the date e-mail from your office involving the following issue issue for purposes of setting off pre-petition liabilities of a corporate debtor in a chapter bankruptcy case is the debtor’s right to claim an income_tax refund or tentative_carryback_adjustment that is generated by the carryback of a net_operating_loss nol a prepetition debt if the carryback_year year to which the loss is carried ends before the filing of the bankruptcy petition and the loss_year year in which the nol is incurred begins before but ends after the date on which the petition is filed analysis sec_553 of the bankruptcy code preserves a creditor’s right to set off a mutual debt owing by such creditor to the debtor that arose before the commencement of the case against a claim of such creditor against the debtor that arose before the commencement of the case among the setoff rights preserved by b c sec_553 is the internal revenue service’s right under sec_6402 or sec_6411 to set off an overpayment_of_tax against a tax_liability the issue presented requires a determination of whether the overpayment generated by the carryback of the nol is a post-petition debt or a pre-petition debt it is assumed for purposes of this memorandum that a post-petition debt cannot be setoff against a pre-petition liability see generally in re gordon 270_f3d_280 6th cir in re davidovich 801_f2d_1533 1st cir 785_f2d_562 7th cir 726_f2d_93 3rd cir postn-119917-02 when a taxpayer has a right to file a claim_for_refund and files bankruptcy the debtor’s right to claim the refund passes to the bankruptcy_estate pursuant to b c sec_541 the property held by the estate is not the right to the return of prepetition tax_payments but rather the right to file a claim_for_refund under the internal_revenue_code and if necessary to bring a refund_suit against the government it could be argued that a refund claim generated by the carryback of the nol arises at the end of the loss_year because the events that give rise to the refund have not all occurred before the end of that year before the end of the loss_year there is no fixed_right to a refund events that occur during the loss_year after the filing of the petition may reduce or even eliminate any potential right to a refund that existed on the date the petition was filed it could be argued that as of the filing of the petition any right to a refund or tentative_carryback_adjustment is speculative the above approach was rejected by the supreme court in 382_us_375 which held that a contingent right to claim a refund is property of the estate in segal the supreme court addressed whether a refund generated by the carryback to a prepetition year of a nol from the year in which the bankruptcy case commenced is property of the estate under the predecessor to b c sec_541 the bankruptcy trustee argued that the refund was property of the estate while the debtors argued that the refund arose post-petition and therefore belonged to them the court first explained that it was impossible to give any categorical definition to the word property under the bankruptcy act and that the purposes of the act must ultimately govern id pincite the court weighed the need to secure everything of value for creditors in the bankruptcy case against the need to leave the debtor free to secure new wealth in the future id the court held that the nol_carryback refund was sufficiently rooted in the prebankruptcy past and so little entangled with the bankrupt’s ability to make an unencumbered fresh_start that it should be regarded as ‘property’ under the act id pincite the court explained that two key elements pointed towards the realization that the refunds existed at the time the bankruptcy petition was filed first the taxes had been paid prepetition and second the losses in the petition year arose prepetition id both factors were essential to the court’s holding thus we do not think the court would have reached the same conclusion if all of the losses in the petition year had arisen postpetition congress followed segal when it enacted the bankruptcy code the legislative_history states the estate is comprised of all legal and equitable interests of the debtor in property wherever located as of the commencement of the case the scope of sec_541 is broad it includes all kinds of property including tangible and intangible_property causes of action and all other forms of property currently specified in the predecessor to sec_541 the result of 382_us_375 is followed and the right to a refund is property of the estate s rep no 95th cong 2d sess reprinted in u s c c a n h_rep_no 95th cong 1st sess reprinted in u s c c a n courts continue to rely on segal under the bankruptcy code in in re 218_f3d_948 9th cir the court followed segal in concluding that a right to refund is property of the estate for purposes of avoidance of the debtor’s prepetition election to waive the carryback of an nol in in re 946_f2d_1516 5th cir the court followed segal in concluding that the portion of the debtor’s tax_refund attributable to the prepetition portion of the taxable_year in which the bankruptcy was filed was property of the estate in in re prudential lines inc 928_f2d_565 2nd cir the court followed segal in concluding that a debtor-subsidiary’s right to a nol carryforward was property of the estate and the bankruptcy court properly enjoined the parent from taking a deduction for the nol that would have precluded the debtor from carrying the nol forward in in re 672_f2d_831 11th cir the court followed segal in concluding that the debtor’s tax_refund was property of the estate where the refund was based on the prepetition portion of the taxable_year in which the bankruptcy petition was filed debtors or other parties_in_interest may argue that segal requires that a tax_refund generated by the carryback of a nol from the year in which the bankruptcy petition was filed to a prepetition year be apportioned into prepetition and post-petition portions based on when the losses were incurred in segal the losses were incurred entirely in the prepetition portion of the petition year the court noted in dicta that if losses had also been incurred in the post-petition portion of the petition year a proration of the refund in the ratio of the losses before and after the petition date might be warranted u s pincite n we are not aware of any cases dealing with this precise issue although barowsky supra held in a chapter case not involving a carryback refund that the refund should be pro rated in this manner other cases similarly pro-rate refunds owed for the year in which the petition is filed see 205_br_332 bankr m d fla 100_br_516 bankr e d cal 77_br_633 bankr n d ohio in re shults 28_br_395 b a p 9th cir 27_br_468 bankr m d tenn in re verill 17_br_652 bankr d md in re thomas 14_br_759 bankr e d mich 14_br_64 bankr d kan see also in re montgomery 224_f3d_1193 10th cir while not citing segal court held that prepetition portion of petition year earned_income_tax_credit was property of the estate in re 209_f3d_611 6th cir same we therefore recommend that as a general matter the service assert its right to set off the entire amount of the tentative_carryback_adjustment since it appears that most if not all of the losses were incurred before the petition date in appropriate cases a setoff of a portion of the carryback would be proper if the debtor clearly shows that the carryback adjustment is attributable only in part to a loss incurred before the filing of the bankruptcy petition postn-119917-02 your office is concerned that segal and other cases involving tax refunds may be inconsistent with the service’s longstanding position that tax_liabilities for the straddle year year in which the bankruptcy petition was filed are entirely post-petition liabilities unless the debtor can and does elect to split the tax_year into prepetition and post- petition years pursuant to sec_1398 this concern may be based on the argument that because a tax_refund for the straddle year or a refund based on an nol_carryback from the straddle year may at least in part be considered to arise pre-petition so also must a tax_liability for the straddle year or a portion of such a liability be considered to arise pre-petition however this argument while based on a reasonable analogy between refunds and liabilities ignores the fact that rights to claim refunds are governed by b c sec_541 while liabilities for the straddle year raise issues under b c sec_503 and sec_507 as explained below pursuant to b c sec_541 property of the estate includes all legal or equitable interests of the debtor as of the commencement of the case this includes contingent debts owed the debtor and following segal includes contingent rights to refund when the refund is based on taxes paid and losses_incurred pre-petition contingent debts owed by the government to the debtor are also considered prepetition debts for purposes of setoff under sec_553 in re gerth 991_f2d_1428 8th cir while the definition of a claim against the estate in b c sec_101 is also broad b c sec_503 specifically provides that taxes incurred by the estate are entitled to be paid as administrative expenses of the estate as long as they are not of the type in b c sec_507 an income_tax is imposed on the cumulative results of all transactions within a taxpayer year and is therefore incurred on the last day of the tax_year no portion of an income_tax_liability is incurred before the last day of the tax_year see in re pacific- atlantic trading co 64_f3d_1292 9th cir the law does not recognize the concept of a tax_liability being contingently incurred prior to the end of the year further our position is that no provision of sec_507 includes the prepetition portion of income_tax_liability for the straddle year the three circuits that have held contrary to our position that the service’s claim for income_tax for the straddle year should be split into prepetition and post-petition portions did not rely on or even mention segal rather these courts held that the prepetition portion of the petition year liabilities fell within the plain language of sec_507 in re hillsborough holdings corp 116_f3d_1391 11th cir in re l j o’neill show co 64_f3d_1146 8th cir pacific-atlantic the bases for our position that sec_1 the courts in hillsborough holdings and l j o’neill declined to decide whether the prepetition portion of petition year income taxes were incurred by the estate f 3d pincite f 3d pincite however as cited supra the court in pacific-atlantic did reach the issue and held consistent with our position that for purposes of b c sec_503 congress intended for a tax on income to be considered incurred on the postn-119917-02 a iii does not include liabilities for the straddle year are not inconsistent with segal rather our position is that sec_507 includes only those taxes which were assessable before the bankruptcy petition was filed ie income taxes for which the tax_year ended before the petition was filed the straddle year ends after the petition is filed and the service cannot assess the tax before the year ends thus the tax_liability for the straddle year is not assessable before the petition is filed and is therefore not described in sec_507 the plain language interpretation of the three circuit_court cases indicated above renders the phrase not assessed before superfluous and would cause taxes for entirely post-petition years to fall within the scope of sec_507 an absurd result our position is supported by the legislative_history of this provision and harmonizes with sec_507 and ii further sec_1398 which allows individuals to split the year in which the bankruptcy petition was filed into prepetition and post-petition portions would have no purpose if the straddle year were automatically split under the bankruptcy code none of these bases for our position as to the liability for the straddle year are inconsistent with segal litigation hazards and other concerns last day of the income period f 3d pincite postn-119917-02 postn-119917-02 conclusion we conclude that a refund generated by the carryback of a nol from the straddle year to a prepetition year is a prepetition obligation for purposes of setoff except to the extent it can be clearly shown that only a portion of the refund is attributable to a loss incurred before the filing of the petition if you have any questions please contact the attorney assigned to this matter at
